The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 11, 2021

                                2021COA16

No. 19CA2136, Marriage of Callison — Family Law —
Dissolution — Spousal Maintenance

     A division of the court of appeals considers whether the

district court may award retroactive temporary maintenance under

section 14-10-114, C.R.S. 2020, which was repealed and reenacted

in 2014. The division concludes that the reenacted maintenance

statute does not prohibit the district court from awarding

retroactive temporary maintenance, and thus, the court may order

retroactive temporary maintenance within its discretion. The

division also concludes that the district court may order retroactive

temporary maintenance for the time in which the spouses resided

together in the same home after the dissolution proceedings were

initiated.
     The division concludes, however, that the district court made

insufficient findings in support of its order for retroactive temporary

maintenance. Accordingly, the division reverses the court’s order

and remands the case to the district court for further findings.
COLORADO COURT OF APPEALS                                      2021COA16


Court of Appeals No. 19CA2136
Douglas County District Court No. 18DR30367
Honorable Robert Lung, Judge


In re the Marriage of

Cynthia Jean Herold,

Appellee,

and

Kenneth Paul Callison,

Appellant.


                         ORDER REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                   Division II
                          Opinion by JUDGE ROMÁN
                         Welling and Brown, JJ., concur

                         Announced February 11, 2021


Senn Visciano Canges P.C., James S. Bailey, P. Eric Voorheis, Denver,
Colorado, for Appellee

Robinson Waters & O’Dorisio P.C., Langdon J. Jorgensen, Denver, Colorado,
for Appellant
¶1    In this dissolution of marriage proceeding, Kenneth Paul

 Callison (husband) appeals the portion of the district court’s

 temporary orders awarding retroactive temporary maintenance

 under the reenacted temporary maintenance statute to Cynthia

 Jean Herold (wife). Addressing a question of first impression, we

 conclude that the reenacted maintenance statute does not prohibit

 the district court from awarding retroactive temporary maintenance,

 and, thus, it’s not an abuse of discretion if a court orders it. We

 also hold that the district court may order retroactive temporary

 maintenance for the time in which the spouses resided together in

 the same home after the dissolution proceedings were initiated.

 However, because the district court made insufficient findings in

 support of its order, we reverse the court’s order and remand the

 case for further findings.

                              I.   Background

¶2    Husband and wife were married at common law for over thirty

 years. Almost a year after wife petitioned for the dissolution of their

 marriage, the court held a temporary orders hearing to consider,

 among other issues, wife’s request for temporary maintenance.




                                     1
¶3    The court found that husband received approximately $50,000

 per month in gross income, while wife earned less than $4,000 per

 month. It found that the parties had a “lavish lifestyle” during the

 marriage, noting that they took trips to Europe, the Bahamas, the

 Cayman Islands, Alaska, and Las Vegas; that wife historically had

 “no limitation or restriction on her shopping or spending”; and that

 she shopped “at the finest stores and [ate] at the finest

 restaurants.” The court further found that wife’s standard of living

 had dramatically declined, recognizing that she was now “eating at

 McDonald’s . . . if she very infrequently eats out” and that she had

 “about $100 a month” for shopping. And the court found that

 despite the gross disparity in their incomes, husband had given wife

 “zero in spousal support.”

¶4    The court then determined that wife was incapable of meeting

 her reasonable needs as established during the marriage. It

 ordered husband to pay wife $12,000 per month in temporary

 maintenance retroactive to the commencement of the dissolution

 proceeding, which resulted in husband owing wife $144,000 in

 arrearages.




                                    2
                        II.   Standard of Review

¶5     We review an award of temporary maintenance for an abuse of

 discretion. See In re Marriage of Rose, 134 P.3d 559, 561 (Colo.

 App. 2006); see also In re Marriage of Antuna, 8 P.3d 589, 595

 (Colo. App. 2000). A district court abuses its discretion when it

 acts in a manifestly arbitrary, unfair, or unreasonable manner, or

 when it misapplies the law. See In re Marriage of Kann, 2017 COA

 94, ¶ 56. However, we review de novo the district court’s

 interpretation and application of the law. See In re Marriage of

 Thorstad, 2019 COA 13, ¶ 27; In re Marriage of Vittetoe, 2016 COA

 71, ¶ 4.

     III.   Authority to Award Retroactive Temporary Maintenance

¶6     Husband contends that the district court had no legal

 authority to order him to pay retroactive temporary maintenance.

 Specifically, he argues that by repealing and reenacting the

 maintenance statute in 2014, the legislature eliminated the district

 court’s ability to impose retroactive temporary maintenance. We do

 not agree.




                                    3
                              A.   Preservation

¶7    Wife first argues that husband did not preserve this issue for

 appellate review, and we therefore should not address it. See In re

 Estate of Ramstetter, 2016 COA 81, ¶ 12. While a party generally

 must make a timely and specific objection before the district court

 to preserve an issue for appeal, see Rinker v. Colina-Lee, 2019 COA

 45, ¶ 25, wife did not request retroactive temporary maintenance at

 or before the temporary orders hearing. Husband thus had no

 opportunity to object to an award of retroactive temporary

 maintenance or argue that the court lacked the authority to impose

 such an award until the court issued its ruling. And “where, as

 here, the [district] court rules sua sponte on an issue, the merits of

 its ruling are subject to review on appeal, whether timely objections

 were made or not.” Id. at ¶ 26.

                              B.   Discussion

¶8    When interpreting a statute, we read and consider the statute

 as a whole and interpret it in a manner that gives consistent,

 harmonious, and sensible effect to all its parts. Vittetoe, ¶ 4. In

 doing so, “we adopt an interpretation that best effectuates the

 legislative purposes.” Id.


                                     4
¶9     Before 2014, the maintenance statute created a rebuttable

  presumption in favor of temporary maintenance when the parties

  earned less than a certain income, and it directed the court to begin

  an award for temporary maintenance “at the time of the parties’

  physical separation or filing of the petition or service upon the

  respondent, whichever occurs last.” § 14-10-114(2)(c), C.R.S. 2013.

¶ 10   The legislature removed these provisions on temporary

  maintenance when it repealed and reenacted the maintenance

  statute in 2014. Ch. 176, sec. 1, § 14-10-114, 2013 Colo. Sess.

  Laws 639.

¶ 11   Contrary to husband’s argument, this repeal does not restrict

  the court’s authority. It has been recognized that the reenactment

  of the maintenance statute “illustrate[d] the General Assembly’s

  intention for the district court to retain broad discretion” over an

  award of maintenance. Vittetoe, ¶ 14. Whether to award temporary

  maintenance, therefore, remains a determination committed to the

  district court’s discretion. See Lanz v. Lanz, 143 Colo. 73, 75, 351

  P.2d 845, 846 (1960); In re Marriage of Yates, 148 P.3d 304, 313

  (Colo. App. 2006); Rose, 134 P.3d at 561. The new statute provides

  “a more detailed statutory framework” that includes guidelines “to


                                     5
  be considered as a starting point for the determination of fair and

  equitable maintenance awards.” § 14-10-114(1)(b)(II), C.R.S. 2020.

¶ 12   Nothing in the current statute tells the court when it must

  begin an award of temporary maintenance or restricts the court’s

  ability to award it retroactively. Rather, under the current

  maintenance statute, the district court “may award a monthly

  amount of temporary maintenance.” § 14-10-114(4)(a)(I); see also

  A.S. v. People, 2013 CO 63, ¶ 21 (“[T]he legislature’s use of the term

  ‘may’ is generally indicative of a grant of discretion . . . .”). And

  when doing so, the court must determine a fair and equitable “term

  for payment of temporary maintenance.” § 14-10-114(4)(a)(II); see

  also § 14-10-114(2).

¶ 13   The repeal and reenactment of the maintenance statute does

  not indicate a restriction on the district court’s ability to award

  retroactive maintenance. Rather, it expanded the district court’s

  discretion in determining a fair and equitable term of maintenance

  based on the totality of the circumstances in the case. See Vittetoe,

  ¶ 14; see also § 14-10-114(4)(a)(II); 24A Am. Jur. 2d Divorce &

  Separation § 603, Westlaw (database updated Nov. 2020) (“[T]he

  determination as to when an allowance for temporary alimony


                                      6
  should begin is generally within the discretion of the court.”). This

  allows the court to fulfill an important purpose of temporary

  maintenance — “to place the parties on an equal footing during the

  dissolution process.” In re Marriage of Nussbeck, 899 P.2d 347, 349

  (Colo. App. 1995); see also Bieler v. Bieler, 130 Colo. 17, 19, 272

  P.2d 636, 637 (1954).

¶ 14   Husband, however, argues that without specific statutory

  authorization, a court may not impose family support obligations

  for any time before the court conducts a hearing on the issue. He

  relies on cases addressing a parent’s child support obligation and

  contends that the rationale from these cases should apply equally

  to a spouse’s temporary maintenance obligation. See, e.g., In re

  Marriage of Serfoss, 642 P.2d 44, 46 (Colo. App. 1981). But

  husband did not present this argument until his reply brief;

  therefore, we will not address it. See In re Marriage of Drexler, 2013

  COA 43, ¶ 24 (declining to address an argument not raised in a

  party’s opening brief).

¶ 15   Nothing in the reenactment of the maintenance statute

  expressly requires retroactive maintenance or prohibits it. Given

  the district court’s discretion over the term for an award of


                                    7
  temporary maintenance, we cannot conclude that the court lacked

  the authority to order retroactive temporary maintenance.

            IV.   Retroactive Temporary Maintenance Award

¶ 16   The parties continued to reside together in the marital home

  after wife filed the dissolution petition, and even attempted to

  reconcile. During this time, husband paid the mortgage, utilities,

  and other shared living expenses. Husband argues that because he

  was doing so, the district court improperly awarded retroactive

  temporary maintenance. Under these circumstances, we disagree.

¶ 17   In fashioning a maintenance award, the court must consider a

  spouse’s ability to independently meet his or her reasonable needs.

  § 14-10-114(3)(c)(I), (3)(d); Antuna, 8 P.3d at 595; see also

  § 14-10-114(4)(a)(III) (requiring the court to determine temporary

  maintenance pursuant to the relevant provisions of section

  14-10-114(3)). In doing so, the court “is not limited to satisfying a

  spouse’s basic or survival needs.” Yates, 148 P.3d at 313. The

  court, instead, should consider the facts and circumstances of the

  case, including the standard of living established during the

  marriage. See In re Marriage of Thornhill, 232 P.3d 782, 789 (Colo.

  2010); Yates, 148 P.3d at 313.


                                     8
¶ 18   Wife acknowledged that she had been living in the marital

  home with husband and that he was paying the mortgage, utilities,

  and other living expenses. She testified, however, that she was

  unable to meet her reasonable financial needs and that husband

  had not provided her with any money to do so, even though he was

  receiving over $50,000 per month in gross income. She further

  testified that she had wanted to end their living arrangement since

  filing her petition, but she lacked the financial resources to leave;

  that she had been forced to liquidate her retirement account and

  work at a second job to pay her expenses; and that she could not

  obtain dental care, vision care, or health care because she could not

  afford to pay the required deductibles.

¶ 19   As well, wife testified to the extravagant lifestyle that the

  parties had established during the marriage, including driving

  luxury cars, dining at high-end restaurants, shopping for designer

  items, and going on expensive vacations. She also testified that

  during the dissolution proceeding, husband’s lifestyle remained the

  same but her standard of living had dramatically decreased because

  husband had restricted her access to their financial resources by




                                     9
  cancelling credit cards, closing bank accounts, and limiting her

  income.

¶ 20   The court found that wife lacked sufficient financial resources

  to meet her reasonable needs as established during the marriage. It

  noted that husband had deliberately “chosen the low road” by not

  financially supporting wife and that it had “never seen a more grave

  example of disparity and disregard for a spouse.” The court then

  determined that retroactive temporary maintenance was

  appropriate, finding that it, along with the other temporary orders,

  would “level [the] playing field.”

¶ 21   Given these findings, we disagree with husband that the

  district court failed to explain its reasons for awarding retroactive

  temporary maintenance even though the parties were living

  together. And although husband paid some of the parties’

  pre-temporary orders expenses, the record supports the court’s

  determination that wife could not meet her reasonable needs as

  established during the marriage and that an award of retroactive

  temporary maintenance was appropriate. See Thornhill, 232 P.3d at

  789; Yates, 148 P.3d at 313; see also Bieler, 130 Colo. at 20, 272

  P.2d at 637 (recognizing that temporary maintenance is intended to


                                       10
  allow a spouse to live in his or her “accustomed manner” pending

  the dissolution proceeding) (citation omitted).

¶ 22   Still, husband argues that under In re Marriage of Peterson, 40

  Colo. App. 115, 572 P.2d 849 (1977), a party’s maintenance

  obligation abates when the parties live together and the party

  obligated to pay maintenance pays the other party’s expenses. But

  Peterson is distinguishable. There, the former spouses attempted to

  reconcile after the dissolution of their marriage. Id. at 116, 572

  P.2d at 850. During that time, the parties lived together, and the

  ex-husband paid the ex-wife a portion of his maintenance obligation

  and other family expenses. Id. at 116-17, 572 P.2d at 850. The

  division held that “under the circumstances of th[at] case, where

  the parties made a good faith although unsuccessful attempt at

  reconciliation and where the [ex-]husband supported the family

  during this time,” the ex-wife was not entitled to a maintenance

  arrearage. Id. at 117, 572 P.2d at 851. Peterson did not hold that a

  court may never order maintenance for the time in which the

  parties lived together and one spouse paid living expenses.

  Specifically, unlike Peterson, the district court found, with record




                                    11
  support, that husband had not supported wife’s reasonable

  financial needs while they were living together.

¶ 23   Accordingly, the court did not err by ordering husband to pay

  retroactive temporary maintenance for the time when the parties

  lived together and husband paid some of their pre-temporary orders

  expenses.

              V.   Sufficiency of the District Court’s Findings

¶ 24   Husband also argues that the district court did not make

  sufficient findings under section 14-10-114(3) or (4) to support its

  award of $12,000 per month for retroactive temporary maintenance.

  We agree that further findings are needed.

       Section 14-10-114(3) sets forth a specific process for the

  district court to follow when considering a maintenance request at

  permanent orders. In re Marriage of Wright, 2020 COA 11, ¶ 13.

  The process detailed under this statute also provides the framework

  by which a court must determine temporary maintenance.

  § 14-10-114(4)(a)(I).

¶ 25   Under section 14-10-114(3), the court must first make written

  or oral findings on each party’s gross income, the marital property

  apportioned to each party, each party’s financial resources, the


                                     12
  reasonable financial need as established during the marriage, and

  the taxability of the maintenance awarded. § 14-10-114(3)(a)(I);

  Wright, ¶ 14.

¶ 26   Next, the court must determine the amount and term of

  maintenance, if any, that is fair and equitable to both parties after

  considering the statutory advisory guidelines and a list of

  non-exclusive statutory factors. § 14-10-114(3)(a)(II)(A), (3)(a)(II)(B),

  (3)(b), (3)(c); Wright, ¶ 15. When, as here, the parties’ combined

  annual adjusted gross income exceeds $240,000, the advisory

  guideline amount for maintenance under section 14-10-114(3)(b)(I)

  does not apply. § 14-10-114(3.5). Instead, the court must

  determine the amount of maintenance based on its consideration of

  the statutory factors in section 14-10-114(3)(c). § 14-10-114(3.5).

¶ 27   Section 14-10-114(3) also requires the court to find that the

  party seeking maintenance lacks sufficient property, including

  marital property apportioned to him or her, to provide for his or her

  reasonable needs and is unable to support himself or herself

  through appropriate employment before awarding maintenance.

  § 14-10-114(3)(a)(II)(C), (3)(d).




                                      13
¶ 28   Given the nature of temporary maintenance and the timing of

  such a decision, certain findings the court must make or factors the

  court must consider under section 14-10-114(3) for permanent

  orders may not be relevant to its determination of temporary

  maintenance. See, e.g., § 14-10-114(4)(a)(II) (noting that the

  advisory guideline term for maintenance does not apply to

  temporary maintenance). But the court must still adhere to the

  process set forth in section 14-10-114(3) and apply the provisions

  relevant to its temporary maintenance determination.

  § 14-10-114(4)(a)(I). The court must also “consider any additional

  factors specific to the determination of temporary maintenance,

  including the payment of family expenses and debts.”

  § 14-10-114(4)(a)(III).

¶ 29   In the end, the court has discretion to enter a fair and

  equitable maintenance award, but it must “make specific written or

  oral findings in support of the amount and term of maintenance

  awarded.” § 14-10-114(3)(e); see also In re Marriage of Gibbs, 2019

  COA 104, ¶ 9 (“The district court must make sufficiently explicit

  findings of fact to give the appellate court a clear understanding of

  the basis of its order.”).


                                    14
¶ 30   Here, the district court indicated that it was “mindful” of

  section 14-10-114 and noted that under this statute it was

  “directed to consider every relevant factor.” The court then made

  findings on the parties’ gross incomes; admonished husband for not

  providing spousal support to wife; considered the parties’ financial

  resources, noting that husband possessed and controlled “a vast

  majority of the marital assets and marital income”; and discussed

  the parties’ “lavish lifestyle” during the marriage. It stated that it

  “also reference[d] all the factors under [14-10-114](3)(c),” listing

             the financial resources of the recipient spouse,
             the pay[o]r spouse, the lifestyle during the
             marriage[,] . . . [the] limited, if any, distribution
             of marital property[,] [t]he parties’ incomes,
             employability, their age, their health[,] . . . [t]he
             undisputable fact that one party has
             historically earned a higher income[,] [a]nd the
             significant economic and/or noneconomic
             contribution to the marriage.

  Then, the court determined that wife was incapable of meeting her

  reasonable needs and awarded her $12,000 per month — the

  amount wife requested — in retroactive temporary maintenance.

¶ 31   For two reasons, we conclude that additional findings are

  necessary. First, the court made insufficient findings on what it

  determined to be wife’s reasonable financial needs and whether


                                      15
  $12,000 per month would meet those needs. See

  § 14-10-114(3)(a)(I)(D), (3)(c)(I), (4)(a)(I), (4)(a)(III). Wife’s financial

  affidavit represented expenses of almost $10,000 per month,

  excluding her attorney fees, and reported income of almost $4,000

  per month. She admitted at the hearing that husband had been

  paying the mortgage, utilities, and other shared living expenses

  listed in her affidavit — approximately $4,000 per month. She also

  acknowledged that she was not incurring an additional $1,200 of

  the expenses she had listed. Still, wife said that the expenses on

  her financial affidavit did not meet her needs as established during

  the marriage and that $12,000 per month was consistent with her

  reasonable financial needs. But she indicated that this figure did

  not include husband’s payment of the mortgage, utilities, and other

  living expenses.

¶ 32    Thus, wife’s expenditures during the time for which the court

  awarded retroactive temporary maintenance were less than $12,000

  per month. While the court was not limited to an award that only

  satisfied wife’s basic needs, see Yates, 148 P.3d at 313, it provided

  no explanation why $12,000 per month was appropriate for wife.

  The court’s findings, instead, focused on the parties’ lavish lifestyle


                                        16
  during the marriage, but even then, the court made no

  determination that such a lifestyle supported the amount of

  maintenance awarded or that such an award met wife’s reasonable

  needs. Cf. Thornhill, 232 P.3d at 789 (“[T]he parties’ standard of

  living during marriage is . . . an appropriate . . . starting point for

  the trial court’s determination of a particular spouse’s reasonable

  needs . . . .”) (emphasis added). We therefore lack a clear

  understanding of the basis of the court’s award of $12,000 per

  month in retroactive temporary maintenance and are unable to

  determine whether this amount was appropriate to meet wife’s

  reasonable financial needs. See § 14-10-114(3)(a)(I)(D), (3)(c)(I),

  (3)(e), (4)(a)(I), (4)(a)(III); see also Gibbs, ¶ 9.

¶ 33    Second, the court did not make findings related to husband’s

  payment of the shared expenses and debts or otherwise recognize

  the statute’s requirement that it must consider additional factors

  specific to the determination of temporary maintenance.

  § 14-10-114(4)(a)(III). We therefore are unable to determine whether

  the court accounted for husband’s undisputed payment of the

  mortgage, utilities, and other shared living expenses during the




                                         17
  time in which the court ordered retroactive temporary maintenance.

  See Gibbs, ¶ 9.

¶ 34   For these reasons, we reverse the district court’s retroactive

  temporary maintenance order and remand for additional findings.

  On remand, the court must follow the procedure in subsections (3)

  and (4) of section 14-10-114, make the required

  findings — including regarding wife’s reasonable financial

  needs — and consider husband’s payment of family expenses and

  debts and any other factors it deems relevant in determining

  retroactive temporary maintenance. The findings entered on

  remand must be sufficient for us to conclude that it considered the

  relevant factors and to determine the basis for the court’s

  maintenance award. See Wright, ¶ 23; see also Gibbs, ¶ 9.

                            VI.   Conclusion

¶ 35   We reverse the district court’s award of retroactive temporary

  maintenance and remand the case for the court to make additional

  findings in accordance with section 14-10-114(3) and (4).

       JUDGE WELLING and JUDGE BROWN concur.




                                   18